IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 413 WAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
JAMES CLAYTON GRACE,                        :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Donohue did not participate in the decision of this matter.